Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  March 29, 2013                                                                    Robert P. Young, Jr.,
                                                                                               Chief Justice

                                                                                     Michael F. Cavanagh
                                                                                     Stephen J. Markman
  145594                                                                                 Mary Beth Kelly
                                                                                          Brian K. Zahra
                                                                                  Bridget M. McCormack
                                                                                        David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Justices
            Plaintiff-Appellee,
  v                                                       SC: 145594
                                                          COA: 307728
                                                          Wayne CC: 1995-003838-FH
  WILLIAM CRAIG GARRETT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 8, 2012 order of
  the Court of Appeals is considered, and it is GRANTED. The parties shall include
  among the issues to be briefed: (1) by what standard(s) Michigan courts consider a
  defendant’s assertion that the evidence demonstrates a significant possibility that he is
  actually innocent of the crime in the context of a motion brought pursuant to MCR 6.508,
  and whether the defendant in this case qualifies under that standard; (2) whether the
  Michigan Court Rules, MCR 6.500, et seq. or another provision, provide a basis for relief
  where a defendant demonstrates a significant possibility of actual innocence; and (3)
  whether, if MCR 6.508(D) does bar relief, there is an independent basis on which a
  defendant who demonstrates a significant possibility of actual innocence may nonetheless
  seek relief under the United States or Michigan Constitutions.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.

         MCCORMACK, J. (concurring).

         In addressing the issues highlighted in this order, I encourage the parties to
  consider the following: (1) whether MCR 6.508(D)(2) bars relief premised on issues
  previously decided against defendant on direct appeal; (2) whether MCR 6.508(D)(2)
  bars a claim of ineffective assistance of counsel when that claim is premised on an issue
                                                                                                               2

previously decided against defendant on direct appeal; (3) the scope of relief, if any,
available to a defendant under MCR 7.316(A)(7) in light of MCR 6.508(D); and (4)
whether, when the only grounds for relief properly presented under MCR 6.508(D) are
insufficient to entitle defendant to relief under that provision, a court may nonetheless
consider, in conjunction with those grounds, claims and evidence considered at an earlier
stage of review.

      MARKMAN, J., joins the statement of MCCORMACK, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 29, 2013                      _________________________________________
       s0326                                                                 Clerk